Exhibit 10.1

 

FOURTH Amendment

to

AMENDED AND RESTATED Loan and security agreement

 

This Fourth Amendment to Amended and Restated Loan and Security Agreement (this
“Amendment”) is entered into this 27th day of January, 2017 by and between
SILICON VALLEY BANK (“Bank”) and ASPEN AEROGELS, INC., a Delaware corporation
(“Borrower”) whose address is 30 Forbes Road, Building B, Northborough,
Massachusetts 01532.

Recitals

A.Bank and Borrower have entered into that certain Amended and Restated Loan and
Security Agreement dated as of September 3, 2014, as amended by that certain
Consent and First Amendment to Amended and Restated Loan and Security Agreement
dated as of August 19, 2016, as further amended by that certain Second Amendment
to Amended and Restated Loan and Security Agreement dated as of November 23,
2016, and as further amended by that certain Third Amendment to Amended and
Restated Loan and Security Agreement dated as of December 29, 2016 (as amended,
and as the same may from time to time be further amended, restated, amended and
restated, modified and/or supplemented, the “Loan Agreement”).  

B.Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.  

C.Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, and (ii) make certain other revisions to the Loan Agreement as
more fully set forth herein.

D.Bank has agreed to so amend certain provisions of the Loan Agreement, but only
to the extent, in accordance with the terms, subject to the conditions and in
reliance upon the representations and warranties set forth below.

Agreement

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1.Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2.Amendment to Loan Agreement.

2.1Section 2.3 (Overadvances).  Section 2.3 is amended by deleting the reference
to “the Default Rate” therein and inserting in lieu thereof “a per annum rate
equal to the rate that is otherwise applicable to Advances plus five percent
(5.00%)”.  

2.2Section 3.2(a) and (b) (Conditions Precedent to all Credit
Extensions).  Subsections (a) and (b) of Section 3.2 are amended in their
entirety and replaced with the following:

“(a)receipt of the Notice of Borrowing and any materials and documents required
by and in accordance with Section 3.4(a);

 

(b)the representations and warranties in this Agreement shall be true, accurate,
and complete in all material respects on the date of the proposed Credit
Extension and on the Funding Date of each Credit Extension; provided, however,
that such materiality qualifier shall not be applicable to any representations
and warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date, and no Event of Default shall have
occurred and be continuing or immediately result from the Credit
Extension.  Each Credit Extension is Borrower’s representation and warranty on
that date that the representations and warranties in this Agreement remain true,
accurate, and complete in all material respects; provided, however, that such
materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof; and provided, further that those representations and warranties
expressly referring to a specific date shall be true, accurate and complete in
all material respects as of such date; and”

 

2.3Section 3.4(a) (Procedures for Borrowing).  Section 3.4(a) is amended in its
entirety and replaced with the following:

--------------------------------------------------------------------------------

“(a)Subject to the prior satisfaction of all other applicable conditions to the
making of an Advance set forth in this Agreement, an Advance shall be made upon
Borrower’s irrevocable written notice delivered to Bank in the form of a Notice
of Borrowing or without instructions if any Advances is necessary to meet
Obligations which have become due, and such Notice of Borrowing shall indicate
whether Borrower is requesting an Advance with respect to Eligible Accounts,
Eligible Foreign Accounts, or Eligible Inventory, as applicable.  The Notice of
Borrowing shall be made by Borrower through Bank’s online banking program,
provided, however, if Borrower is not utilizing Bank’s online banking program,
then such Notice of Borrowing shall be in the form attached hereto as Exhibit C
and shall be executed by an Authorized Signer.  The Notice of Borrowing must be
received by Bank prior to 12:00 p.m. Eastern time, (i) at least three (3)
Business Days prior to the requested Funding Date, in the case of any LIBOR
Advance, and (ii) on the requested Funding Date, in the case of a Prime Rate
Advance, specifying: (1) the amount of the Advance; (2) the Currency in which
such Advance shall be denominated; (3) the requested Funding Date; (4) whether
the Advance is to be comprised of LIBOR Advances or Prime Rate Advances; and (5)
the duration of the Interest Period applicable to any such LIBOR Advances
included in such notice; provided that if the Notice of Borrowing shall fail to
specify the duration of the Interest Period for any Advance comprised of LIBOR
Advances, such Interest Period shall be one (1) month.  In addition to such
Notice of Borrowing, when a Streamline Period is not in effect, Borrower must
promptly deliver to Bank by electronic mail or through Bank’s online banking
program such reports and information, including without limitation, sales
journals, cash receipts journals, accounts receivable aging reports, as Bank may
request in its sole discretion.”

 

2.4Section 6.2 (a) and (b) (Financial Statements, Reports,
Certificates).  Subsections (a) and (b) of Section 6.2 are amended in their
entirety and replaced with the following:

“(a)a Borrowing Base Report (and any schedules related thereto (i) with each
request for an Advance, (ii) on the fifteenth (15th) day (if the 15th is not a
Business Day, on the preceding Business Day) and last day of each month when a
Streamline Period is not in effect, and (iii) within twenty (20) days after the
end of each month when a Streamline Period is in effect;

 

(b)(1) within twenty (20) days after the end of each month, (A) monthly accounts
receivable agings, aged by invoice date, (B) monthly accounts payable agings,
aged by invoice date, and outstanding or held check registers, if any, and (C)
monthly reconciliations of accounts receivable agings (aged by invoice date),
transaction reports, Deferred Revenue report, and general ledger; and (2)
perpetual inventory reports for Inventory valued on a first-in, first-out basis
at the lower of cost or market (in accordance with GAAP) or such other inventory
reports as are requested by Bank in its good faith business judgment (i) on the
fifteenth (15th) day (if the 15th is not a Business Day, on the preceding
Business Day) and last day of each month when a Streamline Period is not in
effect, and (ii) within twenty (20) days after the end of each month when a
Streamline Period is in effect;”

 

2.5Section 6.3(c) (Accounts Receivable; Collection of Accounts).  Subsection (c)
of Section 6.3 is amended in its entirety and replaced with the following:

“(c)Collection of Accounts.  Borrower shall direct Account Debtors to deliver or
transmit all proceeds of Accounts into a lockbox account, or such other “blocked
account” as specified by Bank (either such account, the “Cash Collateral
Account”).  Whether or not an Event of Default has occurred and is continuing,
Borrower shall immediately deliver all payments on and proceeds of Accounts to
the Cash Collateral Account.  All amounts received in the Cash Collateral
Account shall be (i) subject to the Bank’s right to maintain a reserve pursuant
to Section 6.3(g), applied to immediately reduce the Obligations when a
Streamline Period is not in effect (unless Bank, in its sole discretion, elects
not to so apply such amounts), or (ii) transferred on a daily basis to
Borrower’s operating account with Bank when a Streamline Period is in
effect.  Borrower hereby authorizes Bank to transfer to the Cash Collateral
Account any amounts that Bank reasonably determines are proceeds of the Accounts
(provided that Bank is under no obligation to do so and this allowance shall in
no event relieve Borrower of its obligations hereunder).”

 

2.6Section 6.3(e) (Accounts Receivable; Verification).  Subsection (e) of
Section 6.3 is amended in its entirety and replaced with the following:

“(e)Verifications; Confirmations; Credit Quality; Notifications.  Bank may, from
time to time, after consultation with the Borrower, verify and confirm directly
with the respective Account Debtors the validity, amount and other matters
relating to the Accounts, either in the name of Borrower or Bank or such other
name as Bank may choose, and notify any Account Debtor of Bank’s security
interest in such Account.”

 

2.7Section 6.3(g) (Accounts Receivable).  Section 6.3 is hereby amended by
inserting the following new subsection (g) immediately following subsection (f)
thereof:

--------------------------------------------------------------------------------

“(g)Reserves.  Notwithstanding any terms in this Agreement to the contrary, at
times when an Event of Default exists, Bank may hold any proceeds of the
Accounts and any amounts in the Cash Collateral Account that are not applied to
the Obligations pursuant to Section 6.3(c) above (including amounts otherwise
required to be transferred to Borrower’s operating account with Bank when a
Streamline Period is in effect) as a reserve to be applied to any Obligations
regardless of whether such Obligations are then due and payable.”

 

2.8Section 6.6 (Access to Collateral; Books and Records).  Section 6.6 is
amended in its entirety and replaced with the following:

“6.6Access to Collateral; Books and Records.  At reasonable times, on one (1)
Business Day’s notice (provided no notice is required if an Event of Default has
occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. The
foregoing inspections and audits shall be conducted no more often than once
every twelve (12) months unless an Event of Default has occurred and is
continuing in which case such inspections and audits shall occur as often as
Bank shall determine is necessary.  The foregoing inspections and audits shall
be conducted at Borrower’s expense and the charge therefor shall be One Thousand
Dollars ($1,000) per person per day (or such higher amount as shall represent
Bank’s then-current standard charge for the same), plus reasonable out-of-pocket
expenses.  In the event Borrower and Bank schedule an audit more than five (5)
days in advance, and Borrower cancels or seeks to or reschedules the audit with
less than five (5) days written notice to Bank, then (without limiting any of
Bank’s rights or remedies) Borrower shall reimburse Bank for any costs incurred
by Bank, plus any out-of-pocket expenses directly relating to the cancellation
or rescheduling.”

 

2.9Section 6.9 (Financial Covenants).  Section 6.9 is amended in its entirety
and replaced with the following:

“6.9Financial Covenants.

 

(a)EBITDA.  Borrower shall achieve, measured as of the end of each fiscal
quarter during the following periods, EBITDA of at least (loss not worse than)
the following for the following periods:

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending December 31, 2016

($3,000,000)

Trailing six (6) month period ending March 31, 2017

($7,950,000)

Trailing nine (9) month period ending June 30, 2017

($9,400,000)

Trailing twelve (12) month period ending September 30, 2017

($8,800,000)

Trailing twelve (12) month period ending December 31, 2017

($4,250,000)

 

(b)Adjusted Quick Ratio.  Maintain at all times, to be certified to Bank monthly
as of the last day of each month, an Adjusted Quick Ratio of at least 1.25 to
1.00.”

2.10Section 6.14 (Online Banking).  The following new Section 6.14 is hereby
inserted immediately following Section 6.13:

“6.14Online Banking.  Utilize Bank’s online banking platform for all matters
reasonably requested by Bank which shall include, without limitation (and
without request by Bank for the following matters), uploading information
pertaining to Accounts and Account Debtors, requesting approval for exceptions,
requesting Credit Extensions, and uploading financial statements and other
reports required to be delivered pursuant to the terms of this Agreement.”

 

2.11Section 8.2(a) (Covenant Default).  Section 8.2(a) is amended in its
entirety and replaced with the following:

“(a)Borrower fails or neglects to perform any obligation in Sections 6.2
(provided, however, Borrower shall have ten (10) Business Days from the
scheduled due date to cure any default under clauses 6.2(b)-(d) and 6.2(i)),
6.5, 6.7(a), 6.8(a), 6.9, 6.10(b), 6.12, 6.13, or violates any covenant in
Section 7; or”

 

2.12Section 9.2 (Power of Attorney).  Section 9.2 is amended in its entirety and
replaced with the following:

--------------------------------------------------------------------------------

“9.2Power of Attorney.  Borrower hereby irrevocably appoints Bank as its lawful
attorney-in-fact, exercisable following the occurrence of an Event of Default,
to:  (a) endorse Borrower’s name on any checks, payment instruments, or other
forms of payment or security; (b) sign Borrower’s name on any invoice or bill of
lading for any Account or drafts against Account Debtors; (c) demand, collect,
sue, and give releases to any Account Debtor for monies due, settle and adjust
disputes and claims about the Accounts directly with Account Debtors, and
compromise, prosecute, or defend any action, claim, case, or proceeding about
any Collateral (including filing a claim or voting a claim in any bankruptcy
case in Bank’s or Borrower’s name, as Bank chooses); (d) make, settle, and
adjust all claims under Borrower’s insurance policies; (e) pay, contest or
settle any Lien, charge, encumbrance, security interest, or other claim in or to
the Collateral, or any judgment based thereon, or otherwise take any action to
terminate or discharge the same; and (f) transfer the Collateral into the name
of Bank or a third party as the Code permits.  Borrower hereby appoints Bank as
its lawful attorney-in-fact to sign Borrower’s name on any documents necessary
to perfect or continue the perfection of Bank’s security interest in the
Collateral regardless of whether an Event of Default has occurred until all
Obligations have been satisfied in full and Bank has no further obligation to
make Credit Extensions hereunder.  Bank’s foregoing appointment as Borrower’s
attorney in fact, and all of Bank’s rights and powers, coupled with an interest,
are irrevocable until all Obligations have been fully repaid and performed and
Bank has no further obligation to make Credit Extensions hereunder.”

 

2.13Section 13 (Definitions).  The following terms and their respective
definitions set forth in Section 13.1 is amended in their entirety and replaced
with the following:

“Borrowing Base” is (a) eighty percent (80%) of Eligible Accounts, plus (b)
eighty percent (80%) of Eligible Foreign Accounts (provided, however, Eligible
Foreign Accounts that are billed in a Foreign Currency shall have an advance
rate of seventy percent (70%)), provided, that, the availability under this
subsection (b) plus the availability under subsection (c) below shall not exceed
seventy-five percent (75%) of the Borrowing Base, plus (c) (i) when a Streamline
Period is not in effect, the lesser of eighty percent (80%) of Eligible
Specified Accounts or One Million Dollars ($1,000,000) and (ii) during a
Streamline Period, eighty percent (80%) of Eligible Specified Accounts (and with
respect to subsections (c)(i) and (c)(ii) hereof, when added to the availability
under subsection (b) above, in each case subject to the overall cap set forth in
subsection (b) above), plus (d) the lesser of thirty-five percent (35%) of the
value of Borrower’s Eligible Inventory (valued at the lower of cost or wholesale
fair market value) or Three Million Dollars ($3,000,000), as determined by Bank
from Borrower’s most recent Borrowing Base Report (and as may subsequently be
updated by Bank in Bank’s sole discretion based upon information received by
Bank including, without limitation, Accounts that are paid and/or billed
following the date of the Borrowing Base Report); provided, however, that Bank
may decrease the foregoing amounts and percentages in its good faith business
judgment based on events, conditions, contingencies, or risks which, as
determined by Bank, may adversely affect the Collateral.

 

“LIBOR” means, for any Interest Rate Determination Date with respect to an
Interest Period for any Advance to be made, continued as or converted into a
LIBOR Advance, the rate of interest per annum determined by Bank to be the per
annum rate of interest at which deposits in Dollars are offered to Bank in the
London interbank market (rounded upward, if necessary, to the nearest 0.0001%)
in which Bank customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance; provided that, in the event
such rate of interest is less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.

 

“Prime Rate” is the rate of interest per annum from time to time published in
the money rates section of The Wall Street Journal or any successor publication
thereto as the “prime rate” then in effect; provided that, in the event such
rate of interest is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement; and provided further that if such rate of interest,
as set forth from time to time in the money rates section of The Wall Street
Journal, becomes unavailable for any reason as determined by Bank, the “Prime
Rate” shall mean the rate of interest per annum announced by Bank as its prime
rate in effect at its principal office in the State of California (such Bank
announced Prime Rate not being intended to be the lowest rate of interest
charged by Bank in connection with extensions of credit to debtors); provided
that, in the event such rate of interest is less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.

 

“Revolving Line Maturity Date” is January 28, 2018.

 

2.14Section 13 (Definitions).  The preamble in the definition of Eligible
Accounts set forth in Section 13.1 is deleted in its entirety and replaced with
the following:

“Eligible Accounts” means Accounts which arise in the ordinary course of
Borrower’s business that meet all Borrower’s representations and warranties in
Section 5.3 and are due and owing from Account Debtors deemed creditworthy by
Bank in its good faith business judgment.  Bank reserves the right upon prior
written notice to

--------------------------------------------------------------------------------

Borrower at any time after the Effective Date to adjust any of the criteria set
forth below and to establish new criteria in its good faith business
judgment.  Unless Bank otherwise agrees in writing, Eligible Accounts shall not
include:”

 

2.15Section 13 (Definitions).  The following new defined term is hereby inserted
in Section 13.1 in the appropriate alphabetical order:

“Borrowing Base Report” is that certain report of the value of certain
Collateral in the form attached hereto as Exhibit E.

 

2.16Section 13 (Definitions).  The following defined terms set forth in Section
13.1 are deleted in their entirety:

“Transaction Report” is the Bank’s standard reporting package provided by Bank
to Borrower.

 

“Unfinanced Capital Expenditures” means, with respect to any Person for any
period, the aggregate of all Capital Expenditures by such Person and its
Subsidiaries during such period that are not financed or funded using proceeds
from (a) the issuance of additional equity interests of Borrower, (b)
Subordinated Debt, (c) specific equipment financing, (d) other capital permitted
by Bank, and in all instances that are Capital Expenditures as determined in
accordance with GAAP, or (e) government grants or other incentives.

 

2.17Exhibit B (Compliance Certificate).  The Compliance Certificate attached to
the Loan Agreement as Exhibit B is amended in its entirety and replaced with the
Compliance Certificate in the form of Exhibit B attached hereto.

2.18Exhibit E (Borrowing Base Report).  The Borrowing Base Report attached
hereto as Exhibit E is hereby inserted immediately following Exhibit D of the
Loan Agreement.

3.Limitation of Amendments.

3.1The amendments set forth in Section 2 above are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4.Representations and Warranties.  To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1Immediately after giving effect to this Amendment (a) the representations and
warranties contained in the Loan Documents are true, accurate and complete in
all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;

4.5The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority,

--------------------------------------------------------------------------------

or subdivision thereof, binding on Borrower, except as already has been obtained
or made; and

4.7This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5.Updated Perfection Certificate.  Borrower has delivered an updated Perfection
Certificate dated on or about the date of this Amendment (the “Updated
Perfection Certificate”), which Updated Perfection Certificate shall supersede
in all respects that certain Perfection Certificate dated as of August 31,
2014.  Borrower and Bank acknowledge and agree that all references in the Loan
Agreement to the “Perfection Certificate” shall hereinafter be deemed to be a
reference to the Updated Perfection Certificate.

6.No Defenses of Borrower. Borrower hereby acknowledges and agrees that Borrower
has no offsets, defenses, claims, or counterclaims against Bank with respect to
the Obligations, or otherwise, and that if Borrower now has, or ever did have,
any offsets, defenses, claims, or counterclaims against Bank, whether known or
unknown, at law or in equity, all of them are hereby expressly WAIVED and
Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration.  This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements.  All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8.Counterparts.  This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.

9.Fees and Expenses.  Borrower agrees to promptly pay Bank, upon receipt of an
invoice, Bank’s legal fees and expenses incurred in connection with this
Amendment.  

10.Effectiveness.  As a condition precedent to the effectiveness of this
Amendment and the Bank’s obligation to make the Advances under the Revolving
Line, the Bank shall have received the following documents prior to or
concurrently with this Amendment, each in form and substance satisfactory to
Bank:

10.1this Amendment duly executed on behalf of Borrower;

10.2the Acknowledgement of Amendment and Reaffirmation of Guaranty substantially
in the form attached hereto as Schedule 1, duly executed and delivered by the
Guarantor;

10.3a duly executed officer’s certificate or secretary’s certificate, attaching
copies of each of (i) the organizational documents of Borrower as in effect on
the date hereof, (ii) the resolutions of Borrower authorizing the execution and
delivery of this Amendment, the other documents executed in connection herewith
and Borrower’s performance of all of the transactions contemplated hereby, and
(iii) an incumbency certificate giving the name and bearing a specimen signature
of each individual who shall be so authorized on behalf of Borrower;

10.4a good standing certificate of Borrower, certified by the Secretary of State
of the jurisdiction of formation and each jurisdiction in which Borrower is
qualified to do business, dated as of a date no earlier than thirty (30) days
prior to the date hereof;

10.5certified copies, dated as of a recent date, of financing statement and
other lien searches of Borrower and Guarantor, as Bank may request and which
shall be obtained by Bank, accompanied by written evidence (including any UCC
termination statements) that the Liens revealed in any such searched either (i)
will be terminated prior to or in connection with the execution of this
Amendment, or (ii) in the sole discretion of Bank, will constitute Permitted
Liens;

10.6evidence satisfactory to Bank that the insurance policies required for
Borrower are in full force and effect, together with appropriate evidence
showing lender loss payable and/or additional insured clauses or endorsements in
favor of Bank;

10.7the Updated Perfection Certificate executed by Borrower, together with the
duly executed original signature thereto; and

10.8Borrower’s payment of a fully earned, non-refundable amendment fee in an
amount equal to Fifty Thousand Dollars ($50,000), payable on the date of this
Amendment.

[Signature page follows.]

 

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

SILICON VALLEY BANK

 

 

By:  _/s/ Christopher Leary________

Name: __ Christopher Leary ______

Title:  Director_________________

 

ASPEN AEROGELS, INC.

 

 

By:  /s/ John F. Fairbanks_________

Name: _ John F. Fairbanks _______

Title:   Chief Financial Officer ____

 

--------------------------------------------------------------------------------

Schedule 1

 

ACKNOWELDGMENT OF AMENDMENT
AND REAFFIRMATION OF GUARANTY

 

 

Section 1.Guarantor hereby acknowledges and confirms that it has reviewed and
approved the terms and conditions of the Fourth Amendment to Amended and
Restated Loan and Security Agreement dated as of even date herewith (“the
“Amendment”).

 

Section 2.Guarantor hereby consents to the Amendment and agrees that the
Guaranty relating to the Obligations of Borrower under the Loan Agreement shall
continue in full force and effect, shall be valid and enforceable and shall not
be impaired or otherwise affected by the execution of the Amendment or any other
document or instruction delivered in connection herewith.

 

Section 3.Guarantor represents and warrants that, after giving effect to the
Amendment, all representations and warranties contained in the Guaranty are
true, accurate and complete as if made the date hereof.

 

Dated as of January 27, 2017.

 

GUARANTOR:

ASPEN AEROGELS RHODE ISLAND LLC

 

 

By: /s/ John F. Fairbanks ________

 

Name: _ John F. Fairbanks ______

 

Title: __ Chief Financial Officer _

 

--------------------------------------------------------------------------------

EXHIBIT B

 

COMPLIANCE CERTIFICATE

 

TO:SILICON VALLEY BANKDate:  
FROM:  ASPEN AEROGELS, INC.

The undersigned authorized officer of Aspen Aerogels, Inc. (“Borrower”)
certifies that under the terms and conditions of the Amended and Restated Loan
and Security Agreement between Borrower and Bank (as amended and in effect, the
“Agreement”), (1) Borrower is in complete compliance for the period ending
_______________ with all required covenants except as noted below, (2) there are
no Events of Default, (3) all representations and warranties in the Agreement
are true and correct in all material respects on this date except as noted
below; provided, however, that such materiality qualifier shall not be
applicable to any representations and warranties that already are qualified or
modified by materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date, (4)
Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank.  Attached are
the required documents supporting the certification.  The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or
footnotes.  The undersigned acknowledges that no borrowings may be requested at
any time or date of determination that Borrower is not in compliance with any of
the terms of the Agreement, and that compliance is determined not just at the
date this certificate is delivered.  Capitalized terms used but not otherwise
defined herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant

Required

Complies

 

 

 

Monthly financial statements with
Compliance Certificate

Monthly within 30 days

Yes   No

Quarterly financial statements

Quarterly within 45 days

Yes   No

Annual financial statement (CPA Audited) + CC

FYE within 150 days

Yes   No

10‑Q, 10‑K and 8-K

Within 5 days after filing with SEC

Yes   No

A/R & A/P Agings, and Deferred Revenue reports

Monthly within 20 days

Yes   No

Borrowing Base Reports and Inventory reports

15th and last Business Day of each month (monthly within 20 days when a
Streamline Period

is in effect) and with each request for a Credit Extension;

 

Yes   No

Projections

FYE within 30 days

Yes   No

 

The following Intellectual Property was registered after the Effective Date (if
no registrations, state
“None”)____________________________________________________________________________

 

Financial Covenant

Required

Actual

Complies

 

 

 

 

Maintain as indicated:

 

 

 

Minimum EBITDA

*

$

Yes   No

Minimum Adjusted Quick Ratio

1.25:1.00

           :1.00

Yes   No

             *See Section 6.9(a)

 

Performance Pricing

Applies

 

 

 

Adjusted Quick Ratio at least 1.50:1.00

Prime + 0.75% (Eligible Accounts) or Prime + 1.25% (Eligible Foreign Accounts
and Eligible Inventory); LIBOR + 3.75% (Eligible Accounts) or LIBOR +4.25%
(Eligible Foreign Accounts  and Eligible Inventory)

Yes   No

Adjusted Quick Ratio less than 1.50:1.00

Prime + 1.25% (Eligible Accounts); Prime + 1.75% (Eligible Foreign Accounts and
Eligible Inventory)

Yes   No

1

 

--------------------------------------------------------------------------------

 

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

 

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

---------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------------

ASPEN AEROGELS, INC.

 

By:
Name:
Title:


BANK USE ONLY

 

Received by: _____________________
authorized signer

Date: _________________________

Verified: ________________________
authorized signer

Date: _________________________

Compliance Status:Yes     No

 




2

 

--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

 

Financial Covenants of Borrower

 

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

I.EBITDA (Section 6.9(a))

 

Required:

Borrower shall achieve, measured as of the end of each fiscal quarter during the
following periods, EBITDA of at least (loss not worse than) the following for
the following periods:

 

Period

Minimum EBITDA (maximum loss)

Trailing three (3) month period ending December 31, 2016

($3,000,000)

Trailing six (6) month period ending March 31, 2017

($7,950,000)

Trailing nine (9) month period ending June 30, 2017

($9,400,000)

Trailing twelve (12) month period ending September 30, 2017

($8,800,000)

Trailing twelve (12) month period ending December 31, 2017

($4,250,000)

 

 

Actual:

A.

 

Net Income

$

B.

 

To the extent included in the determination of Net Income

 

 

1.The provision for income taxes

 

$

 

2.Depreciation expense

 

$

 

3.Amortization expense

 

$

 

4.Net Interest Expense

 

$

 

5.Non-cash stock compensation expense

 

$

 

6.The sum of lines 1 through 5

 

$

C.

EBITDA (line A plus line B.6)

 

 

Is line C equal to or greater than $___________?

 

  No, not in compliance  Yes, in compliance

3

 

--------------------------------------------------------------------------------

II.Minimum Adjusted Quick Ratio (Section 6.9(b))

 

Required:

Maintain at all times, to be certified to Bank monthly as of the last day of
each month, an Adjusted Quick Ratio of at least 1.25 to 1.00.

 

Actual:

 

A.

Aggregate value of the unrestricted cash of Borrower maintained with Bank

 

$

B.

Aggregate value of accounts receivable of Borrower, net of allowances for bad
debt

 

$

C.

Quick Assets (the sum of lines A and B)

$

 

D.

Aggregate value of Obligations to Bank

$

 

E.

Without duplication of line D, the aggregate value of liabilities of Borrower
(including all Indebtedness) that matures within one (1) year, but excluding all
Subordinated Debt

 

$

F.

Current Liabilities (the sum of lines D and E)

$

 

G.

Aggregate value of all amounts received or invoiced by Borrower in advance of
performance under contracts and not yet recognized as revenue

 

$

H.

Line F minus line G

$

 

I.

Adjusted Quick Ratio (line C divided by line H)

:1.00

 

 

Is line I equal to or greater than 1.25 to 1.00?

 

  No, not in compliance  Yes, in compliance

 

4

 

--------------------------------------------------------------------------------

EXHIBIT E

 

BORROWING BASE REPORT

 

[To be provided by Bank]

 